Citation Nr: 0527570	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant had active military service from January 1970 
to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                  

The Board notes that the issue of entitlement to service 
connection for a left foot disability was originally 
developed for appellate review; however, service connection 
for a left foot disability, characterized as absent left 
great toenail, except for small fragments attached to 
nailbed, status-post injury, was ultimately granted by the RO 
in a May 2005 rating action.  Therefore, this issue is no 
longer before the Board.  However, the issue of entitlement 
to an initial compensable evaluation for absent left great 
toenail, except for small fragments attached to nailbed, 
status-post injury, will be discussed in the remand portion 
of this decision; the issue is remanded to the RO via the 
Appeals Management Center in Washington D.C.   


FINDINGS OF FACT

1.  The appellant does not have a back disability, to include 
arthritis of the back, that is attributable to military 
service.  

2.  The appellant's current tinnitus is not attributable to 
his period of active military service.  


CONCLUSIONS OF LAW

1.  A back disability, to include arthritis of the back, was 
not incurred in, or aggravated by, active military service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

2.  Tinnitus was not incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in May 2002, prior to the initial rating 
decision with regard to the issues on appeal, in which the 
appellant was notified of the types of evidence he needed to 
submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  For example, 
the letter told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was responsible 
for providing sufficient information to VA so records could 
be requested.  In addition, the December 2002 statement of 
the case provided the appellant with the text of the relevant 
potions of the VCAA, as well as the implementing regulations.  
There is no indication that there is additional evidence that 
has not been obtained and that would be pertinent to the 
present claims.  The appellant has been notified of the 
applicable laws and regulations pertinent to his service 
connection claims.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claims.  Id.  Thus, VA's duty to notify has been 
fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
although the appellant was not examined for the purpose of 
addressing his claims of service connection for a back 
disability, and service connection for tinnitus, none was 
required.  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains: (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).

In this case, the appellant has a back disability, currently 
diagnosed as decreased intervertebral disc space and 
bilateral facet arthropathy at L5-S1, with minimal 
degenerative changes at L1, L2, and L3, and has also been 
currently diagnosed with tinnitus.  However, there is no 
medical evidence of record showing that he had a back 
disability and/or tinnitus during his period of active 
military service or that he had arthritis of the back within 
the one-year presumptive period.  The appellant has provided 
his theories as to how his back disability and tinnitus 
began, but there is no indication, except by way of 
unsupported allegation, that a back disability, currently 
diagnosed as arthritis of the back, and/or tinnitus may be 
related to the appellant's active military service, including 
any in-service event.  Thus, the Board finds that VA did not 
have a duty to assist that was unmet.  Moreover, the Board 
also finds that, in light of the above, the facts relevant to 
this appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  For 
certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In the instant case, the appellant contends that his back 
disability, currently diagnosed as decreased intervertebral 
disc space and bilateral facet arthropathy at L5-S1, with 
minimal degenerative changes at L1, L2, and L3, and his 
currently diagnosed tinnitus, were incurred during his period 
of military service.  In this regard, VA Medical Center 
(VAMC) outpatient treatment records, from March 1998 to 
February 2003, show that in June 2002, it was noted that 
according to the appellant, he had chronic lower back pain 
which was related to heavy lifting while in the military.  

After reviewing the evidence of record, the Board finds that 
the appellant's back disability, currently diagnosed as 
arthritis of the back, and the appellant's currently 
diagnosed tinnitus, are not the result of injury or disease 
incurred in, or aggravated by, his military service.  In this 
regard, the appellant's service medical records are negative 
for any complaints or findings of a back disability, to 
include arthritis of the back, and/or tinnitus.  The records 
show that in November 1971, the appellant underwent a 
separation examination.  At that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had recurrent back pain, or ear, nose, or throat 
trouble, the appellant responded "no."  In addition, the 
appellant's spine and other musculoskeletal system, and ears, 
including eardrums, were all clinically evaluated as 
"normal."     

In this case, the first medical evidence of a back disability 
and the appellant's tinnitus is in June 2002, approximately 
34 years after his discharge from the military.  In February 
2003, the RO received VAMC outpatient treatment records, from 
March 1998 to February 2003.  The records show that in June 
2002, the appellant had x-rays taken of his lumbosacral spine 
after complaining of chronic low back pain.  The x-rays were 
interpreted as showing decreased intervertebral disc space 
and bilateral facet arthropathy at L5-S1, with minimal 
degenerative changes at L1, L2, and L3.  There was a 
suggestion of spinal stenosis at the L5 level.  No other 
focal, osseous, or soft tissue abnormality was noted.  The 
records also reflect that in June 2002, the appellant was 
treated after complaining of chronic ringing in his ears for 
the past 10 years.  The assessment was tinnitus.     

Due consideration has been given to the appellant's 
statements that his back disability, currently diagnosed as 
arthritis of the back, and his currently diagnosed tinnitus, 
were all incurred during his period of military service.  
Although the appellant's lay statements are competent to 
establish the occurrence of an injury they are not competent 
evidence to establish the etiology of his current diagnoses.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the appellant is 
not competent to make a determination that his current 
complaints are the result of any injury over three decades 
ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the appellant's back disability, currently 
diagnosed as arthritis of the back, and currently diagnosed 
tinnitus, to service or to any incident of service, despite 
his assertions that such a causal relationship exists.  This 
lack of cognizable evidence is particularly dispositive as 
the first medical evidence of record for treatment for 
symptomatology of these disorders is more than 33 years after 
his period of service had ended.  See cf. Mense v. Derwinski, 
1 Vet. App. 354 (1991).  As there is no evidence of a back 
disability and/or tinnitus in service, or arthritis of the 
back within one year subsequent to service discharge, and 
there is no evidence which provides the required nexus 
between military service and a back disability, to include 
arthritis of the back, and tinnitus, service connection for 
these disorders is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a back disability, to 
include arthritis of the back, is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

As previously stated, the issue of entitlement to service 
connection for a left foot disability was originally 
developed for appellate review; however, service connection 
for a left foot disability, characterized as absent left 
great toenail, except for small fragments attached to 
nailbed, status-post injury, was ultimately granted by the RO 
in a May 2005 rating action.  In the May 2005 rating action, 
the RO assigned a noncompensable disability rating under 
Diagnostic Code 5299-5284, effective from April 3, 2002, for 
the appellant's service-connected left foot disability.  In 
May 2005, the appellant's representative submitted a 
statement indicating that the appellant disagreed with the 
evaluation assigned to his service-connected left foot 
disability, and that it was his contention that a compensable 
rating was warranted.  Thus, the Board construes the May 2005 
statement as a notice of disagreement with the noncompensable 
rating assigned to the service-connected left foot 
disability, characterized as absent left great toenail, 
except for small fragments attached to nailbed, status-post 
injury.  38 C.F.R. § 20.201 (2004).  As the May 2005 
statement is accepted as a timely notice of disagreement on 
this issue, the Board is required to remand to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is remanded to the RO for the 
following development:

The RO must issue a statement of the case 
to the appellant and his representative 
that addresses the issue of entitlement 
to an initial compensable evaluation for 
absent left great toenail, except for 
small fragments attached to nailbed, 
status-post injury.  The appellant and 
his representative are reminded that to 
vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
to the May 2005 rating decision must be 
filed.  38 C.F.R. § 20.202 (2004).  If 
the appellant perfects the appeal as to 
the aforementioned issue, the case must 
be returned to the Board for appellate 
review.  38 C.F.R. §§ 20.202, 20.302 
(2004).  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


